DETAILED ACTION
Claims 1-3, 5-16 and 22-23 were rejected 08/01/2022.
Applicants filed a response, amended claim 1 and cancelled claim 23 on 10/13/2022.
Claims 1-16 and 22 are pending in this application, with withdrawn claim 4.
Applicant’s arguments, see Remarks, filed 10/13/2022, with respect to the features of claim 23 are not disclosed in the prior art of record, have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection over Knight in view of  Witz (WO 2010/069042) and Witz in view of Gaiotti have been withdrawn. However, upon further search and consideration a new reference, namely, Lane et al. (WO 2017/065803) came to the attention of the examiner and a new set of rejections has been made, as set forth below. Thus, this Office Action is a second non-final Office Action.
Claims 1-3, 5-16 and 22 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 15 is objected to because of the following informalities:
In reference to claim 15, the abbreviations “PET”, “PET-G”, “HDPE”, “PP”, “PS”, “PVC”, “PEN”, “PLA”, “PEF” and “PPF” are recited in lines 2 and 3. In order to avoid any misunderstanding of the abbreviations, Applicants are advised to provide a full term of each abbreviation in the claim language. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 6-15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Knight et al. (US 2016/0250795) (Knight) in view of Lane et al. (WO 2017/065803) (Lane).
It is noted that when utilizing WO 2017/065803, the disclosures of the reference are based on US 2018/0305064 which is an English language equivalent of the reference. Therefore, the paragraphs cited with respect to WO 2017/065803 are found in US 2018/0305064.
In reference to claims 1, 3, 6, 8-11 and 22, Knight teaches a preform for making a stretch blow-molded container ([0004]; [0005]) (corresponding to a preform for production of a plastic container in a stretch-blow-molding method). The preform is made of PET and is generally hollow and cylindrical ([0019]; FIG. 1, provided below) (corresponding to an elongated, tubular preform body).
Knight teaches the preform has a neck portion 16, a transition portion 18, a main portion 20, and a tip portion 22 ([0019]) (corresponding to a preform bottom on one of its longitudinal ends and whose other longitudinal end adjoins a transition area, to which a preform neck connects). The tip portion 22 includes a generally hemispherical rounded bottom with walls that taper from one thickness at the transition from the main portion 20 to a smaller thickness at the very bottom ([0019]; FIG. 1) (corresponding to the preform bottom has an outer wall and an inner wall which delimit a bottom thickness (b), whereby the preform bod has an outer wall and an inner wall that delimit a wall thickness (w), wherein: an inner surface (E2) of the preform bottom is curved in a three-dimensionally convex manner and an outer surface (E1) of the preform bottom is curved in a three-dimensionally convex manner, the inner surface (E2) and the outer surface (E1) are spaced apart from one another such that the bottom thickness (b) from 
    PNG
    media_image1.png
    757
    528
    media_image1.png
    Greyscale
their respective apex (S, S’) to the preform body continuously increases). The main portion includes tapered walls that increase in thickness along a direction moving away from the top of the preform ([0019]) (corresponding to the wall thickness (w) is continuously reduced from the bottom thickness (b) on the preform body up to the transition area). 
Knight does not explicitly teach an extension of the outer wall of the tip portion along the outer surface (E1) is interrupted by a wall thickness reduced set-back area outside of the apex (S) thereof, and/or an extension of the inner wall of the tip portion along the inner surface (E2) is interrupted by a wall thickness reduced set-back area outside of the apex (S’) thereof, wherein the continuously increasing bottom thickness (b) resumes in a direction from the apex to the preform body after the interruption by the wall thickness reduced set-back area outside of the apex (S’) and each wall thickness reduced set-back area is arranged entirely in the tip portion and wherein the tip portion has the wall thickness reduced set-back area in areas that are to be designed as thin spots of a container bottom of the plastic container and wherein bottom areas of the preform with greater wall thickness result in thick spots on the container bottom, wherein the thick spots are stiffer than the thin spots, as presently claimed.
Lane discloses a preform configured to form a container by stretch blow molding ([0011]). The preform includes a base portion having an etched portion that is a visual indicator configured to show when the container base is accurately blow molded and when the container base is not accurately blow molded ([0011]). The etching can be on an outer surface of the preform or at an inner surface of the preform ([0027]). FIG. 1A and FIG. 2A, provided below, teaches the etching 42/142 are entirely arranged in the base portion 36/136 of the preform (corresponding to an extension of the outer wall of the preform bottom along the outer surface is interrupted by a wall thickness reduced set-back area outside of the apex (S) thereof, and/or an extension of the inner wall of the preform bottom along the inner surface (E2) is interrupted by a wall thickness reduced set-back area outside of apex (S’) thereof and each wall thickness reduced set-back area is arranged entirely in the preform bottom).
FIGs 1A and 2A further teaches the etching 42/142 reduces the thickness of the base portions wall and do not include undercuts (corresponding to the set-back area along the outer surface (E1) and/or the set-back area along the inner surface (E2) of the preform bottom has no undercuts, whereby a wall thickness (b’) of the wall thickness reduced set back area along the outer surface (E1) and/or the wall thickness reduced set-back area along the inner surface (E2) without undercuts is reduced compared to the bottom thickness (b) of an area of the outer wall and/or inner wall that adjoins the area without undercuts). Lane further discloses the etching extends around an entire circumference of the base portion of the preform and reduces the overall weight of the container base ([0027]); the etching includes multiple “V” shaped grooves (FIG. 1A; FIG. 2A) (corresponding to the wall thickness reduced set-back area along the outer surface (E1) and/or the wall thickness reduced set-back area along the inner surface (E2) without undercuts is a line-recess and annular and arranged centrically around the apex; the preform bottom has multiple set-back areas without undercuts, the multiple set-back areas without undercuts are arranged at least partially along a closed ring in the preform bottom; the preform bottom has multiple set-back areas without undercuts, and at least one of the multiple set-back areas without undercuts is annular; the preform bottom has at least two set-back areas without undercuts, and at least one of the multiple set-back areas without undercuts is annular; the line-recess is a groove). 
In light of the motivation of Lane, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to include the etching in the tip portion of Knight, in order to provide a visual indicator that facilitates identification of inaccurately blow molded container bases and reduce the weight of the resulting container (Lane, [0038]).
Given that Knight in view of Lane teaches the tip portion tapers from one thickness at the transition from the main portion to a smaller thickness at the very bottom and includes an etching extending around the entire circumference of a portion of the tip portion of the preform, it is clear that from in a direction from the tip of the preform to the perform body the taper resumes after interruption by the etching (corresponding to the continuously increasing bottom thickness (b) resumes in a direction from the apex to the preform body after the interruption by the wall thickness reduced set-back area outside of the apex (S’)).
Given that the tip portion of Knight in view of Lane is substantially identical to the present claimed preform body in structure and composition, it is clear the etching would intrinsically be capable of being designed such that the etching having a reduced thickness spot is a thin spot of a container of the plastic container and areas of the preform with greater wall thickness result in thick spots on the container bottom, wherein the thick spots are stiffer than the thin spots.

    PNG
    media_image2.png
    658
    1077
    media_image2.png
    Greyscale
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).
In reference to claim 7, Knight in view of Lane teaches the limitations of claim 6, as discussed above.
	Knight in view of Lane does not explicitly disclose the wall thickness of the etching along the outer surface of the preform or the inner surface of the preform is 0.7 mm to 4 mm, as presently claimed. Lane discloses the etching pattern may be of various suitable geometries and depths, ranging from fine to course ([0028]).
It has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). "Only if the 'results of optimizing a variable' are 'unexpectedly good' can a patent be obtained for the claimed critical range." In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to vary the depth of the etching pattern of Knight in view of Lane, including over the presently claimed, in order to provide a depth of the etching pattern that ensuring the etching serves as a visual indicator to show when the container base is accurately blow molded (Lane, [0029]).
In reference to claim 12, Knight in view of Lane teaches the limitations of claim 1, as discussed above. Knight in view of Lane discloses the claimed invention except for the etching being arranged in a star-shaped manner. However, Knight in view of Lane discloses the etching pattern may be of various suitable geometries (Lane, [0028]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the presently claimed invention to modify the geometry of the etching to be arranged in a star-shaped manner, since it has been held that the configuration was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration claimed was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
In reference to claim 13, Knight in view of Lane teaches the limitations of claim 1, as discussed above. Although Knight in view of Lane does not explicitly teach the preform is an injection molded, blow molded, impact extruded or an extrusion blow molded preform with a mechanically deformed preform bottom as presently claimed, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product’, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See
MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Knight in view of  Lane meets the requirements of the claimed product, Knight in view of Lane clearly meets the requirements of the present claim.
In reference to claims 14 and 15, Knight in view of Lane teaches the limitations of claim 1, as
discussed above. Knight further teaches the preforms are made using PET, wherein the preform
is form making a stretch blow-molded container ([0019]; [0035]) (corresponding to one or more
layers manufactured from plastics that are suitable for stretch-blow-molding method; the
plastics are selected from the group that consists of PET).
Claims 1, 5-15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Gaiotti et al. (WO 2015/036596) (Gaiotti) in view of Lane.
In reference to claims 1, 5-6, 8-11 and 22, Gaiotti teaches a plastic material preform for the construction of a container by stretch blow-molding (p. 2, lines 19-22) (corresponding to a preform for production of a plastic container in a stretch blow-molding method). The preform includes a neck portion, a bottom portion whose tip, defining the preform tip, defines a minimum bottom wall thickness BWTmin and a body portion extending between the bottom portion and the neck portion, and defining a side wall thickness WT, wherein there is a gradual transition in the wall thickness from said minimum bottom wall thickness to said side wall thickness said transition terminating at an end of the bottom portion (p. 2, line 29- p. 3, line 5) (corresponding to an elongated, tubular preform body, which is closed with a preform bottom on one of its longitudinal ends and whose other longitudinal end adjoins a transition area, to which a preform neck connects, whereby the preform bottom body has an outer wall and an inner wall that delimit a wall thickness (w); the inner surface (E2 and the outer surface (E1) are spaced apart from one another such that the bottom thickness (b) from their respective apex to the body portion continuously increases). FIG. 3, provided below, shows the inner surface is curved in a three-dimensionally convex manner and an outer surface is curved in a three-dimensionally convex manner (corresponding to an inner surface (E2) of the preform bottom is curved in a three-dimensionally convex manner and an outer surface (E1) of the preform bottom is curved in a three-dimensionally convex manner). 
Gaiotti further teaches a wall step having a thickness WT max higher than the side wall thickness WT, the step is placed between the body portion and the bottom portion of the preform that is between the end of the body portion and the end of the bottom portion (p. 5, lines 23-31; Fig. 3; Fig. 4) (corresponding to a first partial area of the preform body adjoins the preform bottom, and a second partial area of the preform body adjoins the first partial area and the transition area, whereby a thickness (w) of the first partial area is continuously reduced from the bottom thickness (b) in the preform body up to the second partial area, and a wall thickness (w) 
    PNG
    media_image3.png
    760
    692
    media_image3.png
    Greyscale
in the second partial area is essentially constant and essentially corresponds to the wall thickness (w) of the first partial area in the transition to the second partial area). The step core makes it possible to have in a region of the step core enough material available for the proper blowing of the bottle base, thus improving the stability of the bottle that is very dependent on the thickness of the bottom (p. 6, lines 1-5).
Gaiotti does not explicitly discloses an extension of the outer wall of the bottom portion along the outer surface (E1) is interrupted by a wall thickness reduced set-back area outside of the apex (S) thereof, and/or an extension of the inner wall of the tip portion along the inner surface (E2) is interrupted by a wall thickness reduced set-back area outside of the apex (S’) thereof, wherein the continuously increasing bottom thickness (b) resumes in a direction from the apex to the preform body after the interruption by the wall thickness reduced set-back area outside of the apex (S’) and each wall thickness reduced set-back area is arranged entirely in the tip portion and wherein the tip portion has the wall thickness reduced set-back area in areas that are to be designed as thin spots of a container bottom of the plastic container and wherein bottom areas of the preform with greater wall thickness result in thick spots on the container bottom, wherein the thick spots are stiffer than the thin spots, as presently claimed.
Lane discloses a preform configured to form a container by stretch blow molding ([0011]). The preform includes a base portion having an etched portion that is a visual indicator configured to show when the container base is accurately blow molded and when the container base is not accurately blow molded ([0011]). The etching can be on an outer surface of the preform or at an inner surface of the preform ([0027]). FIG. 1A and FIG. 2A, provided above, teaches the etching 42/142 are entirely arranged in the base portion 36/136 of the preform (corresponding to an extension of the outer wall of the preform bottom along the outer surface is interrupted by a wall thickness reduced set-back area outside of the apex (S) thereof, and/or an extension of the inner wall of the preform bottom along the inner surface (E2) is interrupted by a wall thickness reduced set-back area outside of apex (S’) thereof and each wall thickness reduced set-back area is arranged entirely in the preform bottom).
FIGs 1A and 2A further teaches the etching 42/142 reduce the thickness of the base portions wall and do not include undercuts (corresponding to the set-back area along the outer surface (E1) and/or the set-back area along the inner surface (E2) of the preform bottom has no undercuts, whereby a wall thickness (b’) of the wall thickness reduced set back area along the outer surface (E1) and/or the wall thickness reduced set-back area along the inner surface (E2) without undercuts is reduced compared to the bottom thickness (b) of an area of the outer wall and/or inner wall that adjoins the area without undercuts). Lane further discloses the etching extends around an entire circumference of the base portion of the preform and reduces the overall weight of the container base ([0027]) and the etching includes multiple “V” shaped grooves (FIG. 1A; FIG. 2A) (corresponding to the wall thickness reduced set-back area along the outer surface (E1) and/or the wall thickness reduced set-back area along the inner surface (E2) without undercuts is a line-recess and annular and arranged centrically around the apex; the preform bottom has multiple set-back areas without undercuts, the multiple set-back areas without undercuts are arranged at least partially along a closed ring in the preform bottom; the preform bottom has multiple set-back areas without undercuts, and at least one of the multiple set-back areas without undercuts is annular; the preform bottom has at least two set-back areas without undercuts, and at least one of the multiple set-back areas without undercuts is annular; the line-recess is a groove). 
In light of the motivation of Lane, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to include the etching in the bottom portion of Gaiotti, in order to provide a visual indicator that facilitates identification of inaccurately blow molded container bases and reduce the weight of the resulting container (Lane, [0038]).
Given that Gaiotti in view of Lane teaches the gradual transition in the wall thickness from said minimum bottom wall thickness to said side wall thickness said transition terminating at an end of the bottom portion and the bottom portion includes an etching extending around the entire circumference of a portion of the bottom of the preform, it is clear that from in a direction from the tip of the preform to the perform body the gradual reduction in thickness resumes after interruption by the etching (corresponding to the continuously increasing bottom thickness (b) resumes in a direction from the apex to the preform body after the interruption by the wall thickness reduced set-back area outside of the apex (S’)).
Given that the tip portion of Gaiotti in view of Lane is substantially identical to the present claimed preform body in structure and composition, it is clear the etching would intrinsically be capable of being designed such that the etching having a reduced thickness spot is a thin spot of a container of the plastic container and areas of the preform with greater wall thickness result in thick spots on the container bottom, wherein the thick spots are stiffer than the thin spots.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).
In reference to claim 7, Gaiotti in view of Lane teaches the limitations of claim 6, as discussed above.
	Gaiotti in view of Lane does not explicitly disclose the wall thickness of the etching along the outer surface of the preform or the inner surface of the preform is 0.7 mm to 4 mm, as presently claimed. Lane discloses the etching pattern may be of various suitable geometries and depths, ranging from fine to course ([0028]).
It has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). "Only if the 'results of optimizing a variable' are 'unexpectedly good' can a patent be obtained for the claimed critical range." In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to vary the depth of the etching pattern of Gaiotti in view of Lane, including over the presently claimed, in order to provide a depth of the etching pattern that ensuring the etching serves as a visual indicator to show when the container base is accurately blow molded (Lane, [0029]).
In reference to claim 12, Gaiotti in view of Lane teaches the limitations of claim 1, as discussed above. Gaiotti in view of Lane discloses the claimed invention except for the etching being arranged in a star-shaped manner. However, Gaiotti in view of Lane discloses the etching pattern may be of various suitable geometries (Lane, [0028]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the presently claimed invention to modify the geometry of the etching to be arranged in a star-shaped manner, since it has been held that the configuration was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration claimed was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
In reference to claim 13, Gaiotti in view of Lane teaches the limitations of claim 1, as discussed above. Although Gaiotti in view of Lane does not explicitly teach the preform is an injection molded, blow molded, impact extruded or an extrusion blow molded preform with a mechanically deformed preform bottom as presently claimed, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product’, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See
MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Gaiotti in view of  Lane meets the requirements of the claimed product, Gaiotti in view of Lane clearly meets the requirements of the present claim.
In reference to claims 14-15 Gaiotti in view of Lane teaches the limitations of claim 1, as discussed above. Gaiotti further teaches the preform in plastic material is for the construction of a container, in particular a PET bottle of small size by stretch blow-molding (p. 2, lines 19-22 (corresponding to one or more layers manufactured from plastics that are suitable for stretch-blow-molding method; the plastics are selected from the group that consists of PET).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Knight in view of Lane as applied to claim 1 above, and further in view of Siegl (US 2012/0231191) (Siegl).
In reference to claim 2, Knight in view of Lane teaches the limitations of claim 1, as discussed above.
Knight in view of Lane does not explicitly disclose the tip portion is shaped as a flat divergent lens, whereby the flat divergent lens is bound by the outer wall and the inner wall of the tip portion, as presently claimed.
Siegl teaches a perform for producing plastic flasks in a two-stage stretch blow-molding process, including a preform base, an elongated perform body, including one longitudinal end sealed to the neck portion (Abstract). The preform base has an inside wall and an outside wall that bound a flat divergent lens ([0030]) (corresponding to the preform bottom is configured as a flat divergent lens, whereby the divergent lens is bound by the outer wall and the inner wall of the perform bottom).
Siegl expressly teaches the flat design of the preform base has advantages with respect to the interaction of the preform base with the elongated mandrel ([0034]). Siegl further teaches the flattening of the preform base can result in the local cooling of the perform base being limited to a very small area, and undesirable accumulations of amorphous material in the base area of the plastic container that is produced can be avoided ([0014]); better and more homogenous material distribution leads to more uniform properties of strength relative to mechanical and thermal stresses ([0027]).
In light of the motivation of Siegl, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, to modify the tip portion of Knight in view of Lane to have a flat divergent lens, in order to prevent undesirable accumulation of amorphous material in the base area of the plastic container, and thereby arriving at the presently claimed invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gaiotti in view of Lane as applied to claim 1 above, and further in view of Siegl.
In reference to claim 2, Gaiotti in view of Lane teaches the limitations of claim 1, as discussed above.
	Gaiotti in view of Lane does not explicitly disclose the preform bottom is shaped as a flat divergent lens, as presently claimed. 
Siegl teaches a perform for producing plastic flasks in a two-stage stretch blow-molding process, including a preform base, an elongated perform body, including one longitudinal end sealed to the neck portion (Abstract). The preform base has an inside wall and an outside wall that bound a flat divergent lens ([0030]) (corresponding to the preform bottom is configured as a flat divergent lens, whereby the divergent lens is bound by the outer wall and the inner wall of the perform bottom).
Siegl expressly teaches the flat design of the preform base has advantages with respect to the interaction of the preform base with the elongated mandrel ([0034]). Siegl further teaches the flattening of the preform base can result in the local cooling of the perform base being limited to a very small area, and undesirable accumulations of amorphous material in the base area of the plastic container that is produced can be avoided ([0014]); better and more homogenous material distribution leads to more uniform properties of strength relative to mechanical and thermal stresses ([0027]).
In light of the motivation of Siegl, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, to modify the bottom portion of Gaiotti in view of Lane to have a flat divergent lens, in order to prevent undesirable accumulation of amorphous material in the base area of the plastic container, and thereby arriving at the presently claimed invention.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Knight in view of Lane as applied to claim 1 above, and further in view of Rashid, A.B.M. et al. (US 2013/0134124) (Rashid).
In reference to claim 16, Knight in view of Lane teaches the limitations of claim 1, as discussed above.
	Knight in view of Lane does not explicitly disclose a projecting area at a predetermined spot, as presently claimed. 
Rashid teaches a plastic preform for a container, where the preform comprises at least one reinforcing element (Abstract). Rashid further teaches outer ribs on the exterior wall of the preform ([0083]; [0088]). The outer ribs result in the side all of the container having smoothed ribs or protrusions, thereby the final container is strengthened ([0088]) (corresponding to the preform bottom comprises: a projecting area at a predetermined spot).
Rashid further teaches reinforcing elements in the body portion would result in an increased bottom stability of the final container ([0050]).
In light of the motivation of Rashid, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the tip portion of Knight in view of Lane to include protruding outer ribs as disclosed by Rashid, in order to provide increased bottom stability of the final container, and thereby arriving at the presently claimed invention.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gaiotti in view of Lane as applied to claim 1 above, and further in view of Rashid.
In reference to claim 16, Gaiotti in view of Lane teaches the limitations of claim 1, as discussed above.
	Gaiotti in view of Lane does not explicitly disclose a projecting area at a predetermined spot, as presently claimed. 
Rashid teaches a plastic preform for a container, where the preform comprises at least one reinforcing element (Abstract). Rashid further teaches outer ribs on the exterior wall of the preform ([0083]; [0088]). The outer ribs result in the side all of the container having smoothed ribs or protrusions, thereby the final container is strengthened ([0088]).
Rashid further teaches reinforcing elements in the body portion would result in an increased bottom stability of the final container ([0050]).
In light of the motivation of Rashid, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the bottom of Gaiotti in view of Lane to include protruding outer ribs as disclosed by Rashid, in order to provide increased bottom stability of the final container, and thereby arriving at the presently claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Primary Examiner, Art Unit 1784